PER CURIAM.
The final judgment from whence this appeal is taken is reversed on the authority of White v. Reserve Insurance Company, Fla.App., 299 So.2d 661, opinion filed May 7, 1974, and Catches v. Government Employees Ins. Co., Fla.App., 295 So.2d 116, opinion filed May 28, 1974. Appellants have filed a timely motion for the award of attorney’s fees in accordance with the Statute in such cases made and provided. The trial court shall take such evidence as is appropriate for making such determination, and shall fix appropriate compensation for the attorney for the appellants incident to this appeal.
SPECTOR, Acting C. J., and BOYER and McCORD, JJ., concur.